                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

1533 Cadillac Blvd., LLC,

        Plaintiff,

v.                                              Case No. 19-11371
                                                Honorable Victoria A. Roberts
Cadillac Nursing Home, Inc.,
d/b/a St. Francis Nursing Center,
a Michigan Corporation, et al.,

     Defendants.
____________________________________/

                        DEFAULT JUDGMENT TO QUIET TITLE

        The Court granted the Motion for Default Judgment filed by 1533 Cadillac Bvld.,

LLC against the City of Detroit, Ability Insurance Company, and Riverbank

Convalescent Home, Inc.

        Accordingly, the Defendants City of Detroit, Ability Insurance Company, and

Riverbank Convalescent Home, Inc., interests in the property legal described as:

           Lots 7, 8, 9 and 10 of BRANDON’S SUBDIVISION, according to
           the plat thereof recorded in Liber 9 of Plats, Page 32 of Wayne
           County Records, Tax Parcel No.: 005475-7/Ward 19;

Commonly known as: 1533 Cadillac, Detroit, MI 48214 (the “Property”), are

extinguished.

        This Judgment is to be recorded with the Register of Deeds.

        This Judgment does not resolve the last pending claim and the case remains

open.
      IT IS ORDERED.

                       s/ Victoria A. Roberts
                       Victoria A. Roberts
                       United States District Judge
Dated: 8/26/19
